      Case 1:20-cv-00044-SPW-TJC Document 20 Filed 05/18/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AGRI-SYSTEMS, doing business as                   CV 20-44-BLG-SPW-TJC
ASI Industrial,

                    Plaintiff,                    ORDER

vs.

WESTERN NATIONAL
ASSURANCE COMPANY, doing
business as Western National
Insurance,

                    Defendant.

      Defendant moves for the admission of Tony W. Fehrenbacher to practice

before this Court in this case with A.J. Manion to act as local counsel. Mr.

Fehrenbacher’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendants’s motion to admit

Tony W. Fehrenbacher pro hac vice is GRANTED on the condition that Mr.

Fehrenbacher shall do his own work. This means that Mr. Fehrenbacher must do

his own writing, sign his own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:20-cv-00044-SPW-TJC Document 20 Filed 05/18/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Fehrenbacher, within fifteen (15) days of the date of this Order, files a

pleading acknowledging his admission under the terms set forth above.

      DATED this 18th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
